Case 1:19-cv-00130-SPW-TJC Document 64 Filed 08/31/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

MONTANA ENVIRONMENTAL
INFORMATION CENTER, et al, CV 19-130-BLG-SPW

Plaintiffs,
ORDER
VS.

DAVID BERNHARDT, ef al.,

 

Defendants.

 

IT IS HEREBY ORDERED that Plaintiffs Motion for Preliminary
Injunction (Doc. 62) is referred to the Honorable Susan P. Watters for the limited
purpose of ruling on this Motion only.

The Clerk of Court is directed to notify the parties and Magistrate Judge
Timothy J. Cavan of the entry of this Order.

. BS
DATED this &/"day of August, 2020.

/ | 7 Y 5
“SUSAN P. WATTERS
United States District Judge

 
